          Case 1:18-cv-10227-LGS Document 91 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERMANT PATEL, M.D., P.C.,
                                 Plaintiff,                      18 Civ. 10227 (LGS)
                     -against-
 THEJASWI BANDIKATLA, M.D.,
                                 Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the Third Amended Civil Case Management Plan and Scheduling Order

directs the parties to file a joint letter by June 10, 2020. ECF 90 ¶ 13a;

       WHEREAS, the parties have not timely filed a joint letter. It is hereby

       ORDERED that the parties shall file a joint letter that complies with the case

management plan by June 15, 2020. The parties are reminded to comply with the Court’s

Individual Rules.



 Dated:    June 11, 2020
           New York, New York

                                                               LORNA G. SCHOFIELD
                                                              United States District Judge
